 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
LICENSE AGREEMENT


This License Agreement (“Agreement”) is entered into as of the Effective Date by
and between Immunovative Therapies Ltd., an Israeli corporation with a principal
place of business at Malcha Technology Park, Building No. 1, First Floor,
Jerusalem, Israel, 96951 (“Licensor”); and Novo Energies Corporation a Florida
Corporation with a principal place of business at 750 Cote de Place d'Ames,
Suite 64, Montréal, Québec, Canada H2Y 2X8 (“Licensee”).


RECITALS


WHEREAS, Licensor is a private biopharmaceutical company developing
immunotherapy drug treatments for cancer and other indications and is the owner
of all right, title and interest in particular patents and patent applications
in the United States (U.S.) and foreign countries.


WHEREAS, Licensor currently has two experimental products for the treatment of
cancer in clinical development called AlloStimTM and AlloVaxTM ("Product
Candidates") that are related to said patents and patent applications.


WHEREAS, Licensee is a public company currently trading on the OCTBB market
system under the symbol NVNC and, as a public company, has various options for
raising capital not available to a private company.


WHEREAS, Licensee has experience and expertise in raising investment capital
through  public vehicles and also experience in generating market interest,
increased liquidity for shareholders and in building a long term shareholder
base, including institutional investors.


WHEREAS, the officers and affiliates of the Licensee have contacts with large
numbers of potential investors, both individuals and institutions and have
networks established for raising investment capital throughout the world.


WHEREAS, Licensee and Licensor desire to work jointly together in the spirit of
partnership to obtain regulatory approval to market one or more Product
Candidates primarily the United States, Canada and/or European markets, as well
as other world markets.


WHEREAS, Licensee desires to contribute business development, capital formation,
investor relations, public relations, management of capital markets and
administrative services in a spirit of partnership; and, Licensor desires to
contribute research and development, GMP manufacturing and management of
clinical trials in a spirit of partnership.


WHEREAS, a significant increase in value and increased availability of financing
options is believed to be possible upon successful completion of a randomized
Phase II/III clinical trial (the "Clinical Trial") designed to prove the
efficacy of at least one of the Product Candidates.


WHEREAS, Licensee believes that with the assistance of Licensor it can
successfully raise sufficient capital to fund at least one Clinical Trial to
prove the efficacy of at least one of the Product Candidates.




 
 

--------------------------------------------------------------------------------

 


WHEREAS, Licensor believes that with assistance from Licensee and with
sufficient capital to fund operations it can successfully complete a Clinical
Trial.


WHEREAS, upon the successful completion of a Clinical Trial (as defined herein)
the parties wish to merge to become a single entity with the purpose of, inter
alia, developing, manufacturing and Commercializing Licensed Products.


WHEREAS, in order to obtain the required financing to launch these envisioned
joint efforts designed to result in the successful completion of the Clinical
Trial, Licensor is willing to grant to Licensee, and Licensee desires to acquire
from Licensor, an exclusive, worldwide license to Commercialize (as defined
herein) any products covered under the current issued Patents and pending patent
applications as well as any future patent applications owned by Licensor with
the transaction structured as an option for Novo to acquire 25% of Immunovative
either through issuance of stock or by merger on the terms and subject to the
conditions set forth in this Agreement.


                NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, the parties agree as follow:


1.             DEFINITIONS


When used in this Agreement, the following terms (whether used in the singular
or plural or possessive) shall have the following meanings:


1.1           “Effective Date” means the date of the last signature set forth
below for executing this Agreement.


1.2           “Patent Rights” means the listed granted patents and pending
patent applications (including PCT applications) shown on Schedule A (showing
country of granted patent or pending applications) attached hereto, and all
patents and patent applications not listed and related thereto
(e.g.,  divisions, continuations, continuations-in-part, reissues,
reexaminations, related international or foreign counterparts and extensions
thereof) and includes any future patents and patent applications solely or
jointly owned by Licensor, or licensed by Licensor or any of its subsidiaries,
with the right to sublicense.


1.3           “Licensed Product” means a product, system, process, technique, or
composition, that is within the scope covered by one or more patent claims of
the Patent Rights (see below). The Licensed Products currently in clinical
development are known as "AlloStimTM" and "AlloVaxTM" which are herein also
referred to as "Product Candidates" or "Products".  For example purposes,
laboratory testing services developed to predict or measure a response to a
Product Candidate, such as the biomarker, IL-12 is within the definition of a
Licensed Product.  An automated device designed to formulate living cell
products at a physician's office or clinic is within the definition of a
Licensed Product.


1.4           “Commercialization”, “Commercializing”, “Commercialized”, and the
like means obtaining regulatory approval to introduce a Licensed Product into a
territory for sale, market, offer to sell, sell, and import the Licensed Product
and taking measures to successfully market and sell the Products in such
territory, such measures include, but are not limited to, marketing efforts,
physician training and education, product sales, and offers to sell.




 
 

--------------------------------------------------------------------------------

 


1.5           “Confidential Information” means all non-public confidential and
proprietary information provided to Licensor by Licensee or to Licensee by
Licensor including, but not limited to, information related to research,
marketing, or finance, patient names, treatments and treatment plans, patient
diagnoses, medical records, protocols, clinical data, hardware, machines,
processes, material compositions, material processes, encryptions, software
code, algorithms, formulas, ideas, inventions, developments, improvements,
future research, trade secrets, designs, drawings, samples, media, works of
authorship, know how, business information, contracts and contractual
relationships, sales and marketing strategies, sales leads, business plans,
regulatory submissions, correspondence and strategies, employee manuals,
policies, procedures, standard operating procedures and forms for GMP operations
or other internal operations, vendor lists, presentations, business methods,
product functionality, services, data, customers, markets, competitive analysis,
databases, formats, methodologies, applications, payment, delivery, inspection
and audit procedures, formulas and results, employee performance records.


1.6           “Dollar” means the U.S. dollar.  All monetary amounts recited in
this Agreement are based on United States (U.S.) currency.


1.7           “Know How” means all technical and other information which is not
in the public domain (other than as a result of a breach of confidence),
including but not limited to, information comprising or relating to concepts,
discoveries, data, designs, formulae, ideas, inventions, methods, models,
procedures, designs for experiments and tests and results of experimentation and
testing, processes, specifications and techniques, laboratory records, clinical
data, manufacturing and quality control data, trade secrets and Confidential
Information intended to remain as such, whether or not protected by any Patent
Rights or any applications for such rights.


1.8           “Intellectual Property Rights” "IPR" shall mean all intellectual
property rights including, without limitation, Patent Rights, Know How, all
inventions, discoveries and other technical information that are not yet subject
of a patent application, Confidential Information and trade secrets, whether or
not patentable, patent applications, patents, original works of authorship,
whether or not copyrightable, all copyrights including morale, mask work rights,
rights on databases, trademarks, trade secrets, know how, and all other
proprietary rights in whatever form or medium, which may be recognized under any
jurisdiction, in each case on a worldwide basis, together with all improvements,
revisions, extensions, reexaminations, translations, adaptations, derivative
work, and combinations thereof.




1.9           “Fully-Diluted Basis” shall mean the assumption that all options,
warrants or other convertible securities or instruments or other rights to
acquire Common Stock or any other existing or future classes of capital stock
have been exercised or converted, as applicable, in full, regardless of whether
any such options, warrants, convertible securities or instruments or other
rights are then vested or exercisable or convertible in accordance with their
terms.




 
 

--------------------------------------------------------------------------------

 
 
2.             LICENSE GRANT


2.1           License:  Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee as of the Effective Date an exclusive
worldwide license under the Patent Rights to market, offer to sell, sell, and
import the Licensed Products until the termination of this Agreement (the
"License").


2.1.1           Retained Rights:  except for the rights explicitly granted to
Licensee under the License, Licensor retains any and all other rights to the
Patent Rights, the Licensed Products, and any Know How pertaining thereto and
other Intellectual Property Rights therein, including but not limited to the
right to manufacture, formulate and ship the Licensed Products.


2.1.2           Field of Use:  Subject to the provisions and limitations herein,
the License under Paragraph 2.1 extends to Commercialization of any and all
fields of use and all territories worldwide.


2.1.3           Restrictions. Licensee may not, at any time without obtaining
Licensor's prior written approval, sell, assign, transfer, pledge, hypothecate,
create a security interest in or otherwise dispose of any of its rights under
the License (“Transfer”). Any attempt to Transfer the License or any rights
therein in violation of this Section shall be null and void and shall be
disregarded by Licensor and shall trigger the immediate termination of this
Agreement.


2.2           Sublicense:  Subject to the conditions recited below in Paragraphs
2.2.1, 2.2.2, and 2.2.3, Licensee has the right to sublicense its rights and/or
obligations under the License to one or more third parties
("Sublicensee").   However, no Sublicensee pursuant hereto shall have the right
to grant further sublicenses.


2.2.1           Sublicensee Requirements:  The sublicense of any rights or
obligations under the License to any Sublicensee candidate under Paragraph 2.2
shall require the prior written approval of the Licensor, which may be granted
or denied at Licensor's sole discretion. Licensee shall assure that a sublicense
candidate shall have sufficient financial resources, experience and capability
in the indication and territory that is the scope of the proposed sublicense to
successfully perform any of its respective duties or obligations under the
License being so transferred and to support the Commercialization of the
Licensed Product in the defined indication and territory.




 
 

--------------------------------------------------------------------------------

 


2.2.2           Sublicense Agreement: Licensee shall have the right to negotiate
sublicense agreements provided any such agreement shall contain, inter alia,
confidentiality, non-compete and indemnity protections at least as severe as
those imposed on Licensee herein and such other applicable requirements of this
Agreement, including a definition of the Licensed Product under the Patent
Rights, and the indication and territory allowed to be developed for
Commercialization. The final agreement, however, shall be subject to the prior
written approval of the Licensor, which may be denied at its sole discretion.
Licensee shall at all times remain liable towards Licensor for any and all
breaches of this Agreement by any of the Sublicensees.


2.2.3           Sublicense Fees:  Licensee shall have the right to charge fees
to a sublicensee under Paragraph 2.2, such as monthly fees, royalty payments,
milestone payments, equity sales or exchanges and the like, as well as define a
transfer price for delivery of a Licensed Product into the territory of the
Sublicensee for the defined Product Candidate under the Patent Rights.  Such
payment terms shall be detailed in the agreement subject to paragraph 2.2.2.


2.2.4           Distribution of Sublicense Fees: The manner and mechanism for
distribution of Sublicense Fees under 2.2.3 above shall be described in a
separate agreement between Licensee and Licensor for each sublicense.  Said
separate agreement under this paragraph must be executed prior to Licensee
signing a Sublicense Agreement pursuant to 2.2.2 above.


2.3           Ownership of Patent Rights: Licensor will retain ownership of all
right, title and interest in the Patent Rights, subject to the license under
Paragraph 2.1 and any sublicense under Paragraph 2.2.


2.4           Maintenance of Patent Rights:  Licensor shall be responsible for
the preparation, filing, prosecution, protection and maintenance of all Patent
Rights. Upon Licensee's request and subject to the non-use and non-disclosure
provisions herein, Licensor shall (i) instruct its patent counsel to copy
Licensee on material correspondence relating to the Patent Rights, and (ii)
shall notify and consult with Licensee in significant decisions relating to the
preparation, filing, prosecution, protection and maintenance of the Patent
Rights, including the content, timing and jurisdiction of the filing of such
Patent Rights, reasonably prior to any deadline or action with the U.S. Patent &
Trademark Office or any other patent office and shall (iii) furnish Licensee
with copies of all relevant documents reasonably in advance of such
consultation. In the event that, following such initial consultations, Licensee
and Licensor disagree over the appropriate course of action, Licensor shall
arrange for the matter to be jointly discussed by Licensee, Licensor, and
Licensor’s patent counsel. At all such meetings Licensee shall be given the
opportunity to present its case for any course of action preferred by Licensee,
and shall be entitled to receive any information reasonably requested by
Licensee concerning the prosecution and maintenance of the Patent Rights that is
in the possession of Licensor’s patent counsel. Notwithstanding the foregoing,
it is clarified that Licensor is the sole owner of the Patent Rights, and as
such shall have the sole and final authority to take decisions regarding the
prosecution and maintenance of the Patent Rights. Licensor will not abandon any
application in any country without providing the Licensee with prior written
notice thereof. 




 
 

--------------------------------------------------------------------------------

 


2.5           Employment Matters. Both Licensor and Licensee will ensure that
all directors, officers, employees and other persons or entities engaged by the
Licensor or Licensee, whether as consultants or otherwise ("Personnel"), and who
have access to proprietary information, execute agreements which contain
restrictions of non-solicitation of employees and customers, non-disclosure and
non-use of information and an assignment of technology to the Licensor in
accordance with local laws.


2.6           Non-Compete:   Licensee hereto agrees not to enter into or engage
in any business, whether directly or indirectly, which will compete with the
business of the Licensor or with the Commercialization of any Licensed Product
during the term of this Agreement and for a period of three years thereafter.


2.7           Exclusivity:  Licensee agrees, throughout the term of this
Agreement, to exclusively engage in business activities related to performing
its obligations under this Agreement, particularly raising the required funds
for the conduct of the Clinical Trial and thereafter, the Commercialization of
the Licensed Products.  As such, Licensee will not engage, whether directly or
indirectly, throughout the term of this Agreement in any other business
activity, including the in-licensing of technology or products from a third
party or otherwise acquire technology or products for development or sale from a
third party without the prior written permission of the Licensor.


2.7           Licensee Roles and Obligations:  Throughout the term of this
Agreement, Licensee shall be responsible, inter alia, for fund raising, business
development, contract negotiations for sublicensing, investor and public
relations, financial reporting and other regulatory compliance issues for public
companies.


2.8           Licensor Roles and Obligations. Licensor shall be responsible for
the continued research and development of the Licensed Products, the conduct of
the Clinical Trial, manufacturing, formulation, packaging and shipping of any
Licensed Products, patent prosecution and regulatory filings pertaining to
Licensed Products with the FDA or the equivalent regulatory bodies in other
applicable jurisdictions. All Intellectual Property Rights, raw data and any
Know-How obtained as a result or in the course of conduct of the Clinical Trial
or otherwise throughout the term of this Agreement shall be deemed proprietary
and Confidential Information of the Licensor, subject to the applicable
provisions hereof.


2.8           Product Development Opportunities:  Licensee, as part of its
responsibilities, may pursue to raise capital to fund clinical trials, the
research and development activities of the Licensed Products, or
Commercialization of the Licensed Products in different indications, or in
strategic locations, or with influential investigators, or investigator
sponsored clinical trials, or technology development partnerships, etc. Licensor
shall support Licensee's efforts to secure this financing by providing
reasonable assistance as may be requested, provided that any strategic
engagement with a third party will be subject to Licensor's prior approval, to
be granted at Licensor's sole discretion.




 
 

--------------------------------------------------------------------------------

 


2.9           Scientific Advisory Board:  Licensor shall establish a Scientific
Advisory Board ("SAB") consisting of experts in the field of Immunology and
Cancer.  The membership of the SAB shall consist of members appointed by the
Licensor and acceptable to the Licensee.  The SAB shall advise on pre-clinical
and clinical research and development activities.  The SAB shall meet at least
three (3) times a year and will review pre-clinical and clinical data as well as
review manufacturing technology and methods, regulatory filings, strategic plans
and manuscripts prepared for publication .  A representative of the Licensee
shall be allowed to attend all SAB meetings.


3.           LICENSE PAYMENTS


3.1           Cost of License:  Licensee shall pay Licensor for the License a
total of $10 million ("License Cost").  The License Cost is payable over a
period of time beginning upon the Effective Date of this Agreement and
continuing until the date 24 months after receiving notice from a regulatory
agency in the US, Canada, EU or Thailand of approval to commence a Clinical
Trial ("Regulatory Notice").


 
3.2
Payment Schedule: The License Cost shall be payable to Licensor in accordance
with the following payment schedule:

 
 
3.2.1
Upfront Payment. A payment of four hundred and fifty thousand dollars ($450,000)
shall be made upon the Effective Date of this Agreement;



 
3.2.2
Minimum Monthly Payment. Throughout the term commencing on the later of: (i) 90
days after the Effective Date; and (ii) the date upon which Licensor submits to
a peer-reviewed journal a manuscript for publication describing the results of
the Phase I/II clinical trial conducted pursuant to IND 13,936l; and ending upon
the aggregate payment of $10 million, Licensee shall pay Licensor a minimum
monthly maintenance fee of one hundred and fifty thousand dollars ($150,000),
payable upfront no later than by the 5th day of each month. Any additional
payments made pursuant to 3.2.4 that are in excess of amounts due under Sections
3.2.1 and 3.2.2 may be credited towards future amounts due under Section 3.2.2;



 
3.2.3
Clinical Trial Payment. A minimum $2 million payment shall be made within 90
days after receiving Regulatory Notice to conduct the first Clinical
Trial.  Licensor shall use these funds only for direct costs of supporting the
Clinical Trial, including, but not limited to, costs to manufacture, formulate
and ship clinical grade product and placebo, fees to clinical research
organization (CRO), cost of physicians, nurses, data managers and clinical
administrative personnel, costs of facilities dedicated for use in performing
the Clinical Trial, and immunological monitoring costs.



 
3.2.4
Additional Payments. Other than the set payment requirements outlined in
paragraphs 3.2.1, 3.2.2 and 3.2.3, the remaining License Cost payments can be
made at any time or schedule over the period beginning upon the Effective Date
of this Agreement and continuing until a date 24 months after receiving
Regulatory Notice (the "Period").



 
3.2.5
Payment Schedule. All payment requirements under this paragraph 3 will end when
the total accumulated payments made during the Period to Licensor reaches $10
million.  While the additional payments pursuant to paragraph 3.2.4 above can be
made at any time or schedule, the intent of this Agreement is that Licensee will
endeavor to pay the License Cost as soon as practical during the
Period.  Accordingly, Licensee agrees to transfer a portion of funds it has
raised to the Licensor as soon as practical each time after the funds have been
deposited and released to Licensee, while agreeing only to retain enough of such
funds from each investment round reasonably calculated to support the operations
of the Licensee. .



 
 


 
 

--------------------------------------------------------------------------------

 


4.             MERGER
 
4.1            Merger:  Upon the successful completion of the Clinical Trial (as
defined below), and subject to the payment in full by Licensee of the License
Cost, the parties will consummate a merger transaction in which the Licensee and
the Licensor shall merge to become a single entity with the Licensor owning 75%
of the post-merger shares and the Licensee owning 25% of the post-merger shares
on a Fully Diluted Basis (the "Merger"). The Merger shall be conducted under
applicable laws, including the Israeli Law for Encouragement of Research and
Development in Industry 5744-1984.  The structure and means to accomplish the
Merger will be decided by the Parties at the time of the Merger. Both parties
agree that the Merger  will be effectuated in a manner to minimize costs, tax
liabilities, SEC review requirements and to avoid any other issues that may
cause delay.
 


4.2            Successful completion of the Clinical Trial. The successful
completion of the Clinical Trial shall be defined as the date that the treatment
protocol for the number of evaluable subjects necessary to conduct a statistical
analysis comparing a placebo control group with a Product Candidate is
completed, whereby there is sufficient power to detect a statistically
significant (p<0.10) increase in overall survival of 50% or greater of the
Product Candidate vs. placebo ("Statistical Milestone").  For the planned
Clinical Trial for Breast Cancer the number of subjects necessary to meet the
Statistical Milestone is 186.  For the planned Clinical Trial for Colorectal
Cancer, the number of subjects necessary to meet the Statistical Milestone is
132. It is expected that it will take 24-36 months to successfully complete a
Clinical Trial.


4.3            Modifications to Merger Transaction.
 
4.3.1        Additions to Licensee Ownership.  Any funds paid to Licensor by
Licensee in excess of the License Cost until consummation of the Merger shall be
credited to the Licensee thus increasing Licensee's ownership in the merged
entity. Calculation of the increase shall be based upon an assumption of a $40
million post-money valuation of the merged entity upon payment of $10 million by
the Licensee and a 75/25 Licensor/Licensee share distribution ratio on a Fully
Diluted Basis. Accordingly, by way of example, if Licensee paid $12 million at a
post-money value of $40 million, the post-money value of the entity would
increase from $40 million to $42 million.  The $12 million investment divided by
the $42 million valuation results in an increase in the ownership of the
Licensee in the entity from 25% to 28.57%.  If contributed funds are in the form
of a grant or other form of compensation, to the extent the funds were used by
Licensor to defray the direct costs of successfully completing the Clinical
Trial, the funds will be credited to the Licensee toward payment of the License
Cost.
 
Similarly, if the Licensor has any debt, liability or other form of indebtedness
(excluding any liabilities owed to patent attorney or for patent maintenance
fees) at the time of the Merger these shall be deducted from the Licensor and
credited to the Licensee.  For example, assuming the Licensee paid $10 million
and the Licensor has $ 1 million in debts, the post-money value would be
decreased to $39 million.  The $10 million divided by the $39 million valuation
would increase the ownership of the Licensee in the merged entity from 25% to
25.64%.




 
 

--------------------------------------------------------------------------------

 


4.3.2 Subtractions to Licensee Ownership: Any equity or grant funding obtained
by Licensor from third parties after the Effective Date and until consummation
of the Merger shall be credited to the Licensor thus increasing Licensor's
ownership in the merged entity and decreasing Licensee's ownership. For example,
assuming the Licensee paid the full $10 million at the time of Merger and the
Licensor raised $1 million after the Effective date, the post-money valuation
would increase to $41 million. The $10 million investment of the Licensee
divided by the $41 million valuation results in a decrease in the ownership of
the Licensee in the merged entity from 25% to 24.39%.
 
Similarly, any debt, liability or other forms of indebtedness of Licensee at the
time of the Merger shall be deducted and credited to Licensor thus increasing
Licensor's ownership in the merged entity and decreasing Licensee's
ownership.   For example, assuming the Licensee paid the full $10 million and
had $1 million in debt at the time of the merger. The post-money valuation of
the entity would be $39 million.  The $10 million investment would be adjusted
to $9 million for purposes of determining the ownership percentage. The $9
million divided by $39 million results in a decrease in the ownership of the
Licensee in the merged entity from 25% to 23.1%.
 
4.3.3            Records:  Licensee and Licensor shall keep and maintain
complete and accurate financial records of all payments made under this
Agreement and the issuance of stock equity, options to purchase equity, warrants
or other securities issued or promised.
 
4.4           Conditions Requiring Merger. Provided that the Licensee has paid
the License Cost in full within the Period, consummation of the Merger shall
occur within 90 days of the successful completion of the Clinical Trial. Both
Licensee and Licensor shall agree to cooperate to effectuate the Merger in a
timely manner. As, depending on the structure of the Merger, Licensee will
likely be required to file a current report on Form 8-K reporting the Merger
that is compliant with, and provides the information required under, Items 1.01,
3.02, 5.01, 5.06, 9.01 and any other applicable Item of Form 8-K (the “Super
8-K”) including the necessary financial information, Licensor agrees to provide
Licensee with all information regarding Licensor and its property and the
Products required for the Super 8-K within 60 days of the successful completion
of the Clinical Trial (which information shall include all necessary audited
financial information).
 
4.5           License Payment and Non-Completion of Clinical Trial.  If the
Licensee has paid the License Cost in full within the Period and Licensor has
not successfully completed the Clinical Trial, the Merger may be consummated
with the agreement of the Licensor and Licensee.  If the Licensor or Licensee
agree to Merge, the provisions of Section 4.4 shall apply as if the date of
notification of this choice were the date of the successful completion of the
Clinical Trial.  As long as the Licensee has paid the License Cost in full
within the Period and does not choose this approach, Licensee shall retain the
license granted in paragraph 2 above.
 


 
 

--------------------------------------------------------------------------------

 


 
4.6           Spending License Fee and Non-Completion of Clinical Trial. If
Licensee has paid the License Cost in full within the Period and Licensor has
spent the $10 million without successfully completing the Clinical Trial, the
Merger may be consummated with the agreement of the Licensor and Licensee. If
the two parties will proceed with the Merger, the provisions of Section 4.4
shall apply as if the date of notification of this choice were the date of the
successful completion of the Clinical Trial.  As long as the Licensee has paid
the License Cost in full within the Period but elects not choose this approach,
Licensee shall retain the license granted in paragraph 2 above.  If Licensee
provides any additional payments to Licensor in order to successfully complete
the Clinical Trial, Licensor shall issue ordinary shares to Licensee, the number
of shares to be calculated based upon a $40 million pre-money valuation (Fully
Diluted).
 
4.7           Partial Payment of License Fee.  If the Clinical Trial has been
successfully completed but the Licensee has not completely paid the License Cost
in full within the Period, the Merger can be consummated with the agreement of
the Licensor and Licensee.  If the Licensor or Licensee elects not to consummate
the Merger, Licensor shall issue ordinary shares to Licensee for the amount paid
by Licensee to Licensor.  The number of shares issued will be calculated based
upon a $30 million pre-money market value (Fully Diluted). Upon issuance of
these shares, this Agreement will terminate in accordance with the provisions of
paragraph 10 below and Licensee shall not retain any of the license rights
described in paragraph 2 above.
 
4.8           Modifications to 4.6 and 4.7.  If Licensor has any debts (with the
exception of patent related debts and trade liabilities) at the time ordinary
shares are to be issued pursuant to Section 4.6 or 4.7, then the valuation of
the Licensor set out in each of Section 4.6 and 4.7 shall be reduced by the
amount of that outstanding debt when calculating the number of shares to
issue.  Additionally, if Licensee is to receive ordinary shares under Sections
4.6 or 4.7 and if Licensor has any other class of shares of capital stock
outstanding that converts to ordinary shares, then the number of ordinary shares
Licensee shall receive as calculated in Sections 4.6 to 4.8 shall represent the
percentage of shares that shall equal (on a fully-diluted basis) the number of
ordinary shares that will be outstanding upon the exercise of all classes of
outstanding shares.
 




 
 

--------------------------------------------------------------------------------

 


5.           REGULATORY APPROVAL AND COMMERCIALIZATION


5.1           Best Efforts for Regulatory Approval:  Licensor and Licensee shall
collaborate to achieve U.S. and international regulatory approvals for the
Commercialization of the Licensed Products.  This includes performing clinical
trials on the Licensed Products.


5.2           Best Efforts for Commercialization:  Throughout the term of the
License, Licensee shall use best efforts to Commercialize the Licensed Products
in the given territory.


6.           IP OWNERSHIP; ASSIGNMENT; CONFIDENTIALITY


6.1           Patent Marking:  Licensee will mark all Licensed Products that are
Commercialized by Licensee with appropriate patent numbers under the Patent
Rights in accordance with U.S. and international patent marking laws and
regulations.  Licensee’s patent markings under this paragraph are subject to
reasonable approval by Licensor.


6.2           Intellectual Property Ownership:  Licensee acknowledges and agrees
that all Intellectual Property Rights (including, for example, inventions,
proprietary and non-proprietary information, specifications, requirements, and
improvements, whether patentable or not, and works of authorship) and any Know
How evidenced by or embodied in and/or connected/related/attached to the
Licensed Products or that is conceived or developed during the term or in the
course of the performance of this Agreement or the conduct of the Clinical
Trials, the regulatory and Commercialization efforts under Paragraphs 5.1 and
5.2 by Licensee, and/or by any third party, is the sole and exclusive property
of Licensor. Licensee and any of Licensee’s Personnel and any sublicensed
third-party will promptly disclose the creation of such intellectual property to
Licensor and, upon written request, assign to Licensor any and all of their
intellectual property rights to such intellectual property and shall execute,
and shall assure that Licensee's Personnel execute all such documents and do all
such other acts as Licensor may reasonably require in order to vest fully and
effectively all such Intellectual Property Rights and Know How with Licensor.


Any documentation, information, data, or materials provided to Licensee or
anyone on its behalf by Licensor under this Agreement and any Know-How or
Intellectual Property Rights embodied therein or pertaining thereto shall be the
sole and exclusive property of Licensor


All Intellectual Property Rights and Know How owned by or licensed to Licensor
prior to and after the date of this Agreement are and shall remain the sole and
exclusive property of Licensor.


Licensee and any of its Personnel, jointly and severally, shall refrain from
making any use whatsoever of the Licensor Intellectual Property Rights or Know
How, other than under the License granted herein.






 
 

--------------------------------------------------------------------------------

 


6.3           Preserving Confidential Information; Non-Use: In order to
facilitate performance of the obligations set forth in this Agreement, it may be
necessary for Licensor to disclose Confidential Information to Licensee.  As
such, Licensee agrees that: (i) it shall use such Confidential Information only
for meeting its obligations under this Agreement and will not use it for any
other purpose; (ii) it shall prevent disclosure of Confidential Information to
third parties and maintain the confidentiality of the Confidential Information
with at least the same degree of the care as it uses to protect its own
confidential and proprietary information, but no less than a reasonable degree
of care under the circumstances; (iii) it will not, for a period of ten (10)
years from the termination of this Agreement, as defined below in Paragraph 10,
disclose any Confidential Information to anyone other than their employees
and/or authorized representatives having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained herein, provided that Licensee will
remain liable for any and all breach of this Agreement by any of its Personnel.


6.4           Public Reporting Obligations:  It is recognized that Licensee will
have obligations under the federal securities laws to disclose business and
financial information on an ongoing basis. For example, annual reports on Form
10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K for a
number of specified events and must comply with a variety of other disclosure
requirements.  However, Licensee still has a duty to protect Licensor's
Confidential Information and is not required to disclose confidential technical
or business information to the public.  In order to protect Licensor's
Confidential Information, Licensee agrees to allow Licensor to review all public
filings (eg., 10K, 10Q, 8K, etc. – excluding any filings for automatic
extensions or on Form D) at least five (5) business days prior to submission and
all public press releases at least three (3) days prior to release.  Licensee
agrees not to include information in any public filing that Licensor reasonably
objects to on grounds that the document contains disclosure of Confidential
Information.  If Licensee disagrees with Licensor and determines that it has a
legal duty to disclose disputed information, then such information will be
submitted to the applicable regulatory authority clearly marked as confidential
for a determination if the disputed information requires public disclosure.   In
no case will Licensee disclose information to the public which Licensor
reasonably states is Confidential Information without a ruling from a regulatory
authority or court of competent jurisdiction.
 
7.           WARRANTIES OF THE PARTIES


7.1           Ownership of Intellectual Property Rights.  Licensor is the owner
and has sole and exclusive possession of, and has good and valid title to, all
of the Patent Rights.  Licensor owns the Patent Rights free and clear of any
liens, security interests, licenses, charges, encumbrances, equities, claims or
restrictions.  Licensor is not a party to and is not bound by any agreement or
understanding (whether written, oral, express or implied) relating to any of the
Patent Rights (including previous or co-existing licenses) except for an
agreement with the University of Arizona for an exclusive license to US patent
#6,875,849 entitled "Methods of recovering chaperone proteins and complexes
thereof", and there is no agreement, understanding, judgment, order or decree to
which any of the Patent Rights is subject.  Neither Licensor nor any of its
subsidiaries owns or possesses, and neither Licensor nor any of its subsidiaries
has any interest in, any propriety right that is not a part of the Patent Rights
and that relates in any way, directly or indirectly, to any of the Patent Rights
or Licensed Products.




 
 

--------------------------------------------------------------------------------

 


7.2          Adequacy of License.  The Patent Rights includes all knowledge
necessary to enable Licensee and the sublicensee’s to Commercialize the Licensed
Products.


7.3           No Infringement.  There is no claim pending or threatened against
Licensor or any other person alleging that any of the Patent Rights or the
Commercialization of any of the Licensed Products, infringes or conflicts with,
or will infringe or conflict with, any proprietary right or other right of any
person.  To the best of Licensor's knowledge, there is no existing or potential
infringement of any of the Patent Rights or Licensed Products.  None of the
Patent Rights or Licensed Products incorporates or otherwise depends on patents,
trade secrets or other proprietary intellectual property of third parties.


7.4           Patent Rights.  To the best of Licensor's knowledge, no
application for a patent that potentially interferes with the Patent Rights has
been filed, no potentially interfering patent has been issued and, to the
Licensor’s knowledge, no third party intends to file a potentially interfering
patent.


7.5           Know-how.  A copy of all documentation relating to the Know-how
exists.  Said documentation is current, accurate, complete and sufficient in
detail and content to explain all aspects of the Know-how and to allow its full
and proper use without reliance on the memory of others.


7.6           Noncontravention.  Neither the execution and delivery of this
Agreement nor the performance of this Agreement will result (with or without
notice or lapse of time) in (i) a violation of any law, rules, regulation,
judgment, order or decree to which Licensor or any of the Patent Rights or
Licensed Products is subject; (ii) a breach or violation of any agreement or
understanding (whether oral, written, express or implied) to which Licensor is a
party or by which Licensor is bound; or (iii) the termination of, or the
imposition of any lien, security interest, license, charge, encumbrance, equity,
claim, restriction, tax or assessment on or with respect to, any portion of the
Patent Rights.
 
7.7           No Bankruptcy Proceedings.  Licensor has not (i) made a general
assignment for the benefit of creditors; (ii) filed an voluntary bankruptcy
petition; (iii) suffered the filing of any involuntary bankruptcy petition by
any of its creditors; (iv) suffered the appointment of a receiver to take
possession of all or any substantial portion of its assets; (v) suffered the
attachment or other judicial seizure of all or any substantial portion of its
assets; or (vi) admitted in writing its inability to pay any of its debts.
 
 
7.8           Binding Nature of Agreement.  This Agreement and each obligation
of Licensor and Licensee hereunder, constitutes a valid and binding
obligation.  This Agreement is enforceable against Licensor and Licensee in
accordance with its terms.
 
 
7.9           Subsidiaries. The Licensor has not granted any intellectual
property to any of its subsidiaries or to any entities which are affiliates of
the Licensor.
 






 
 

--------------------------------------------------------------------------------

 


7.10           Licensee Warrants: (a) it has obtained all the necessary
approvals and has or will make all the required disclosures necessary to enter
into this Agreement; (b) has disposed of all debt and liabilities as of the
effective date of this Agreement ; (c) has no current, pending or threatened
litigation;  (c) is current and in full compliance with all reporting
requirements and applicable securities laws; (d) is fully authorized and legally
capable of raising equity capital through issuance of common shares in amounts
sufficient to fulfill obligations herein including the Merger;  (e) following
the Effective Date of this Agreement licensee will retain a law firm and an
accountant firm suitable to Licensor; and (f) that an election for new officers
and directors will occur within 30 days of the Effective Date of this Agreement
and such officers and/or directors will have the prior approval of the Licensor.


7.11           Mutual Indemnity:  Licensee agrees to indemnify, defend, and hold
harmless Licensor and Licensor agrees to indemnify, defend and hold harmless
Licensee (including employees, agents, and/or representatives) from any
liability, damage, loss, or expense (including reasonable attorneys’ fees and
expenses of litigation) incurred by or imposed upon Licensor or Licensee in
connection with any claims, suits, actions, demands, or judgments arising out of
or connected with this Agreement, the efforts for achieving regulatory approval
on any Licensed Product, the efforts for Commercializing any Licensed Product,
the efforts to raise funding through the offer or sale of securities or breach
of any law or regulation by Licensee or Licensor (including employees, agents,
and/or representatives), except to the extent that such liability is due to the
gross negligence or breach of any law or regulation by Licensor or Licensee; and
any other claims of liability for loss due to personal injury, non-payment of
trade debt and property damage.


7.12           Notice of Claims:  Licensor and Licensee will each promptly
notify each other of any claim, suit, action, demand, or judgment and will
cooperate with each other in the defense of the given claim, suit, action,
demand, or judgment.


7.13           Acceptable Counsel:  Licensee and Licensor agree, at their own
expense, to provide attorneys reasonably acceptable to each other to defend
against any claim, suit, action, demand, or judgment.


7.14           Settlements:  Licensee agrees not to settle any claim against
Licensor with an admission of liability against Licensor without Licensor’s
written consent.  Licensor agrees not to settle any claim against Licensee with
an admission of liability against Licensee without Licensee’s written
consent.  This includes Licensee agreeing not to settle any claim against the
Patent Rights, such as any settlement involving invalidity,  unenforceability or
an interpretation or characterization of any patent claims of any patent or
patent application of the Patent Rights, without Licensor’s written consent.




 
 

--------------------------------------------------------------------------------

 


7.15          Indemnity Not Excess Insurance Coverage:  The indemnity under
Paragraph 7.3 will not be deemed excess coverage to any insurance or
self-insurance that Licensor or Licensee may have covering a claim.  Licensee’s
and Licensor's indemnity will also not be limited by the amount of insurance.


7.16          Subject Injury:  Licensor, is responsible for the costs of
diagnosis, care, and treatment of any undesirable side effects, adverse
reactions, illnesses, or injuries to a participant in any clinical trial, except
for such costs that arise directly from the negligent activities, reckless
misconduct, or intentional misconduct of Licensor. Licensor agrees to purchase
and maintain clinical trial insurance, including malpractice insurance in an
amount and form acceptable to Licensee.  This paragraph is not intended to
create any third-party contractual benefit for any participants of any clinical
study performed by Licensor.
 
 


8.           INSURANCE


8.1           Coverage:  Licensor will procure and maintain during the term of
this Agreement comprehensive liability, clinical trial and product liability,
officer and director's insurance and Licensee will procure officer and
director's insurance and general liability insurance in amounts and in form
acceptable to each other. In no event less than one million dollars
($1,000,000.00) per occurrence and three million dollars ($3,000,000.00) annual
aggregate, with a reputable and financially secure insurance carrier.


8.1.1           Primary coverage:  Licensee’s insurance under Paragraph 8.1 will
be primary coverage with respect to Licensee’s indemnification responsibilities
under Paragraph 7.3.  Licensor’s insurance or self-insurance will be excess and
non-contributory. Licensor’s insurance under Paragraph 8.1 will be primary
coverage with respect to Licensor’s indemnification responsibilities under
Paragraph 7.3 and 7.8.  Licensee’s insurance or self-insurance will be excess
and non-contributory.


8.1.2           Tail coverage:  If Licensee’s or Licensor's insurance under
Paragraph 8.1 is written on a claims made basis, as opposed to an occurrence
basis, then they will purchase “tail” coverage and/or a retrospective coverage
provision to provide continuation and non-interruption of coverage of all
claims.


8.2           Inclusion of Parties:  The insurance under Paragraph 8.1 will
include Licensor, and Licensor’s employees, agents, and representatives as
additional insureds with respect to this Agreement. This insurance will be
written to cover claims incurred, discovered, manifest, or otherwise made during
or after the termination of this Agreement.




 
 

--------------------------------------------------------------------------------

 


8.3           Certificate of Insurance:  Within ten (10) days after the
Effective Date of this Agreement or such other date as mutually agreed, Licensee
and Licensor shall provide each other with a Certificate of Insurance and
Additional Insured Endorsement evidencing primary coverage and advise each other
of any deductibles to the insurance.


8.4           Notice of Cancellation:  Licensee will provide Licensor or
Licensor will provide Licensee with written notice thirty (30) days in advance
of any cancellation or material change to insurance under Paragraph 8.1.


9.           NO LICENSOR WARRANTIES
 
9.1           No Warranties:  LICENSOR MAKES NO WARRANTIES, EXPRESS OR IMPLIED,
AS TO ANY MATTER WHATSOEVER NOT EXPRESSLY DEFINED HEREIN, INCLUDING, WITHOUT
LIMITATION, THE RESULTS OF ANY CLINICAL TRIAL, PRODUCT COMMERCIALIZATION, OR ANY
INVENTION, PROCESS, OR PRODUCT, WHETHER TANGIBLE OR INTANGIBLE, CONCEIVED,
DISCOVERED, OR DEVELOPED BY LICENSOR.  LICENSOR WILL NOT BE LIABLE FOR ANY
INDIRECT, CONSEQUENTIAL, OR OTHER DAMAGES SUFFERED BY LICENSEE OR ANY
SUBLICENSEE, OR ANY OTHERS INCLUDING, BUT NOT LIMITED TO, DAMAGES ARISING FROM
LOSS OF DATA OR DELAY OR TERMINATION ANY CLINICAL TRIAL OR PRODUCT
COMMERCIALIZATION, OR FROM THE USE OF THE RESULTS OF ANY CLINICAL TRIAL OR
PRODUCT COMMERCIALIZATION, OR ANY SUCH INVENTION OR PRODUCT.
 
9.2           Force Majeure:  Licensor will not be liable for any failure to
perform as required by this Agreement, if the failure to perform is caused by
circumstances reasonably beyond Licensor’s control, such as labor disturbances
or labor disputes of any kind, accidents, civil disorders or commotions, acts of
aggression, acts of God, energy or other conservation measures, explosions,
failure of utilities, mechanical breakdowns, material shortages, disease,
thefts, or other such occurrences.


10.           TERM; TERMINATION


10.1           Termination:  This Agreement will enter into effect upon the
Effective Date and, unless terminated earlier in accordance with the provisions
hereof, shall terminate upon the earlier of: (i) consummation of the Merger or
(ii) the issuance of Licensor shares to Licensee, in accordance with the
provisions hereof.


10.2      Licensor may terminate this Agreement upon written notice to Licensee
if the Licensee makes a general assignment for the benefit of creditors, is the
subject of proceedings in voluntary or involuntary bankruptcy or has a receiver
or trustee appointed for substantially all of its property.  Licensor may also
terminate this agreement upon a change in control of Licensee unless such change
of control is prior approved in writing by the Licensor.  Similarly, Licensee
may terminate this Agreement upon written notice to Licensor if the Licensor
makes a general assignment for the benefit of creditors, is the subject of
proceedings in voluntary or involuntary bankruptcy or has a receiver or trustee
appointed for substantially all of its property.




 
 

--------------------------------------------------------------------------------

 
 
10.3           Termination Due to Breach: In the event of a material breach of
this Agreement by either party, the other has the right to terminate this
Agreement by providing thirty (30) days advance written notice to the breaching
party, specifying the act or omission on which such termination is based.  If
the breaching party cures the breach within the thirty (30)-day advance notice
period, this Agreement will remain in force.  The thirty (30) day period will
commence on the day that the breaching party receives the notice.


10.3.1           Curing Of Payment Breach:  If the breach occurs due to
Licensee’s failure to timely pay Licensor under any paragraph of this Agreement,
Licensee may cure this breach by paying the amount due plus a penalty payment
equivalent to a 12% annual rate of the amount due within the thirty (30)-day
advance notice period.  This penalty payment will not be calculated to be a
contribution of cash toward the License Cost or in excess of the 10 Million
Dollars upon the Merger in paragraph 7.0.




10.3.2           Immediate Termination Circumstances: If Licensee’s breach
requires immediate termination to avoid irreparable harm, Licensor may terminate
this Agreement immediately by providing written notice to Licensee to that
effect.  For example, in the event of breach of any obligation of
confidentiality; non-use; infringement, misappropriation, or misuse of any
intellectual property rights of Licensor, or bankruptcy, insolvency, or other
similar condition of Licensee, such that Licensee cannot perform its obligations
under this Agreement, Licensor may terminate this Agreement immediately by
providing written notice to Licensee to that effect. Similarly, If Licensor’s
breach requires immediate termination to avoid irreparable harm, Licensee may
terminate this Agreement immediately by providing written notice to Licensor to
that effect.  For example, in the event that Licensor cannot perform its
obligations under this Agreement, Licensee may terminate this Agreement
immediately by providing written notice to Licensor to that effect.
 
10.4           Conditions, Rights and Obligations upon Termination: Upon
termination or expiration of this Agreement for any reason, the following
conditions, rights and obligations remain in force or are terminated:


10.4.1           The License granted to Licensee under Paragraph 2.1 is revoked
and of no further force and effect. Licensee and any Sublicensee shall
immediately cease any Commercialization of the Products and return to Licensor
any Confidential Information or other material pertaining to the Patents or the
Products in Licensee's possession or under Licensee's control (including any
Confidential Information or material in the possession or under the control of
any Sublicensee).




 
 

--------------------------------------------------------------------------------

 


10.4.2         Licensor will continue to retain sole and exclusive ownership of
any and all Patents, Products and all Intellectual Property therein or
pertaining thereto and any Know-How.


10.4.3          Licensee’s confidentiality and non-use obligations will continue
for a period of ten (10) years from the termination of this Agreement.


10.4.4          Licensee’s non-compete obligations will continue for a period of
three (3) years from the termination of this Agreement.


10.4.5          Licensor’s no warranty and force majeure clauses under
Paragraphs 9.1 and 9.2 will continue.


10.4.6         The Miscellaneous Provisions provided below in Paragraphs 11 will
continue.
 
10.5           Credit for Payments. If either party terminates this Agreement or
in the event of failure to consummate the Merger within 5 years, the total
amount of funds paid by Licensee to Licensor, less any amounts obtained by
Licensee as Sublicensee fees, at the date of termination shall be converted into
equity of the Licensor to the Licensee.  Licensor shall issue to Licensee
ordinary shares.  The shares will have the same proportional value as they would
have had at the time of the Merger in paragraph 4.
 
11.           MISCELLANOUS PROVISIONS


11.1           Governing Authority:  This Agreement will be governed by and
construed in accordance with the laws of New York without reference to conflict
of law principles.  Any disputes under this Agreement may be brought in the
courts located in New York, New York, and Licensee and Licensor consent to the
personal jurisdiction and venue of these courts.


11.2           Severability: If any term, provision, covenant or condition of
this Agreement is held invalid or unenforceable for any reason, Licensor and
Licensee agree that such invalidity shall not affect the validity of the
remaining provisions of this Agreement and further agree to substitute for such
invalid or unenforceable provision a valid and enforceable provision of similar
economic effect.


11.3           Publicity: Neither Licensor nor Licensee will publically disclose
any information about this Agreement, including its existence, without the prior
written consent of the other, which shall not be unreasonably be withheld.


11.4           No Conflict Warranty:  Licensor and Licensee each warrant that it
has the right and power to enter into this Agreement and perform its obligations
hereunder, and that this Agreement does not conflict with any other agreement or
obligation by which either Party is bound.




 
 

--------------------------------------------------------------------------------

 


11.5           Non-Waiver: The failure of either Licensor or Licensee at any
time to require performance by the other of any provision hereof shall not
affect in any way the full right to require such performance at any time
thereafter; nor will the waiver by either Licensor or Licensee of a breach of
any provision hereof be taken or held to be a waiver of the provision itself.


11.6           Injunctive Relief:  Licensee acknowledges that a breach of this
Agreement of any obligation of confidentiality; non-use; infringement,
misappropriation, or misuse of any intellectual property right may cause
irreparable injury to the Licensor and the harm may not have an adequate remedy
at law. Accordingly, the Licensor will have the right to seek immediate relief
from a court of competent jurisdiction for breach of any obligation of
confidentiality; non-use; infringement, misappropriation, or misuse of any
intellectual property right; or any other claim where interim relief from the
court is sought to prevent serious and irreparable injury.


11.7           Counterparts: This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


11.8           Notices: All notices and requests, required or authorized by this
Agreement shall be given in writing and shall be deemed to have been received
upon dispatch when sent (i) by facsimile or email with confirmation of
transmission or receipt, (ii) by personal same day delivery, or (iii) by
commercial overnight carrier with written verification of receipt, to the other
Party at the address or facsimile number designated below. Licensor and Licensee
may each change its address or facsimile number by written notice to the other
Party.














 
 

--------------------------------------------------------------------------------

 


Notices to Licensor will be addressed as follows:


_________________________
Immunovative Therapies Ltd.
Malcha Technology Park
Building No. 1, First Floor,
Jerusalem, Israel, 96951
Facsimile No. +972-8-971-9526


Z. Peter Sawicki, Esq.
WESTMAN, CHAMPLIN & KELLY, P.A.
900 Second Avenue South, Suite 1400
Minneapolis, MN 55402, U.S.A.


Notices to Licensee will be addressed as follows:


_________________________
Novo Energies Corporation (or Immunovative, Inc. upon the legal name change)
750 Cote de Place d'Ames, Suite 64,
Montréal, Québec, Canada H2Y 2X8
Facsimile No. _________


11.9           Relationship of the Parties. The relationship between the parties
is that of independent contractors, and not one of partnership, agent and
principal, employee and employer, joint venture, or otherwise.  Nothing herein
contained shall be construed to be inconsistent with that relationship or
status.


11.10           Entire Agreement: This Agreement, including the lists in
Schedule A, contains the entire understanding and agreement of Licensor and
Licensee with respect to the matters contained herein and therein and supersedes
any prior or contemporaneous understandings or agreements, whether written or
oral, between the parties with respect to such matters.  This Agreement may not
be modified or amended except by a writing signed by an authorized
representative of each of the parties.


IN WITNESS WHEREOF, Immunovative Therapies Ltd. and Novo Energies Corporation
executed this Agreement on the respective dates indicated.




/s/ Dr. Michael Har-Noy         
Dr. Michael Har-Noy, CEO 
Immunovative Therapies Ltd.
Dec. 12, 2011
 
/s/ Antionio Treminio
Antionio Treminio
Novo Energies Corp.
Date: Dec. 9, 2011



 
 

--------------------------------------------------------------------------------

 


Schedule A


I.           U.S. Granted Patents:


 
1.
U.S. Patent No. 7,402,431, issued on July 22, 2008, and entitled “T-Cell Therapy
Formulation”



 
2.
U.S. Patent No. 7,435,592, issued on October 14, 2008, and entitled
“Compositions For Allogeneic Cell Therapy”



 
3.
U.S. Patent No. 7,592,431, issued on September 22, 2009, and entitled
“Biodegradable T-Cell Activation Device”



 
4.
U.S. Patent No. 7,678,572, issued on March 16, 2010, and entitled “Methods For
Preparing T-Cells For Cell Therapy”



 
5.
U.S. Patent No. 7,943,180, issued on May 17, 2011, and entitled “Method For
Stimulating A Host Immune System By Administering An Allogeneic Cell Material”



 
6.
U.S. Patent No. 7,956,164, issued on June 7, 2011, and entitled “Device For
Enhancing Immunostimulatory Capabilities Of T-Cells”



 
7.
U.S. Patent No. 7,972,594, issued on July 5, 2011, and entitled “Ablative
Immunotherapy”

 
 
8.
U.S. Patent No. 8,012,750, issued on September 6, 2011, and entitled “T-Cell
Activation Device”

 
 
9.
U.S. Patent No. 8,071,374, issued on December 6, 2011 and entitled “Method For
Preparing T-Cells for Cell Therapy”



 
10.
U.S. Patent No. 8,076,135, issued on December 13, 2011 and entitled "Method of
Preparing a Treatment Effective Amount of Allogeneic T-Cells"


 
 
 

--------------------------------------------------------------------------------

 


II.           U.S. Pending Patent Applications:


 
1.
U.S. Patent Application No. 13/099,867, filed May 3, 2011, published as U.S.
Publication No. 2011/0206707, and entitled “Method For Stimulating A Host Immune
System”



 
2.
U.S. Patent Application No. 13/077,347, filed March 31, 2011, published as U.S.
Publication No. 2011/0177596, and entitled “Device For Enhancing
Immunostimulatory Capabilities Of T-Cells”





 
3.
U.S. Patent Application No. 12/967,910, filed December 14, 2010, published as
U.S. Publication No. 2011/0142887, and entitled “Methods And Compositions For
Liquidation Of Tumor”



 
4.
U.S. Patent Application No. 12/909,517, filed October 21, 2010, published as
U.S. Publication No. 2011/0040259, and entitled “Method For Allogeneic Cell
Therapy”



 
5.
U.S. Patent Application No. 12/887,054, filed September 21, 2010, published as
U.S. Publication No. 2011/0033435, and entitled “Composition Of Activated CD4
Cells”



 
6.
U.S. Patent Application No. 12/887,039, filed September 21, 2010, published as
U.S. Publication No. 2011/0028912, and entitled “Method To Formulate T-Cells”



 
7.
U.S. Patent Application No. 12/869,490, filed August 26, 2010, published as U.S.
Publication No. 2010/0322966, and entitled “Method For Allogeneic Cell Therapy”



 
9.
U.S. Patent Application No. 12/570,442, filed September 30, 2009, published as
U.S. Publication No. 2010/0086561, and entitled “Th1 Vaccination Priming For
Active Immunotherapy”



 
10.
U.S. Patent Application No. 12/173,330, filed July 15, 2008, published as U.S.
Publication No. 2008/0279836, and entitled “Method Of Making A Cell Therapy
Formulation”



 
11.
U.S. Patent Application No. 11/936,221, filed November 7, 2007, published as
U.S. Publication No. 2008/0112963, and entitled “Ablative Immunotherapy”



 
12.
U.S. Patent Application No. 11/251,585, filed October 14, 2005, published as
U.S. Publication No. 2006/0115487, and entitled “Allogeneic Cellular
Immunotherapy For Invasive Pulmonary Aspergillosis (IPA)”




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------